Appeal and cross appeal from a judgment of the Court of Claims (Philip J. Patti, J.), entered December 27, 2005 in a personal injury action. The interlocutory judgment, after a nonjury trial on the issue of liability, determined that claimant Scott M. Schmidt and defendant were negligent and that their negligence contributed to the happening of the accident and apportioned liability 60% to claimant and 40% to defendant.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at the Court of Claims. Present— Gorski, J.P, Lunn, Fahey, Green and Pine, JJ.